Exhibit 10.3

 

November 21, 2014

 

Marc Schneebaum

4601B Coastal Highway #704

Ocean City, MD 21842

 

Dear Marc:

 

On behalf of Synta Pharmaceuticals, I am pleased to offer you the position of
Senior Vice President and Chief Financial Officer reporting to Anne Whitaker,
President and Chief Executive Officer for Synta Pharmaceuticals Corp.
(hereinafter “Synta Pharmaceuticals” or the “Company”).

 

1.                                      Effective Date:  The effective date of
your employment is December 8, 2014.

 

2.                                      Compensation:  Your initial base salary
will be $325,000.00 annually, payable at a semi-monthly rate of $13,541.67, from
which all applicable taxes and other customary employment-related deductions
will be taken.

 

For the first annual performance review following your hire date, all
pay-for-performance compensation (such as merit increases, bonuses and annual
stock option grants) will be pro-rated based on your start date and the
percentage of the calendar year that you worked.  Employees who start after
September 30th will not be included in the performance review for that calendar
year.

 

You will receive reimbursement of temporary living expenses (for 90 days) and
travel expenses in amount not to exceed $20,000 In addition, we will cover the
cost of the pack and move from your Maryland location to the Massachusetts
area.  Should you choose to leave Synta within 24 months of your start date, you
agree to reimburse Synta for the expenses paid on your behalf.

 

3.                                      Bonus:  You will be eligible to receive
an annual, discretionary performance based bonus.  This cash bonus, for fully
meeting and exceeding expectations under the Company’s bonus program, is
expected to be at a target level of 40% of your base salary.  Such bonus, if
any, will be granted at the discretion of the Company’s Board of Directors and
will be paid to you by no later than March 15th of the calendar year immediately
following the calendar year in which it was earned.  You are not eligible to
receive a bonus payment for the calendar year 2014.

 

4.                                      Stock Option:  You will be granted a
non-qualified stock option to purchase Two Hundred Twenty Five (225,000) shares
of the Company’s at a per share exercise price equal to the Fair Market Value
(as defined in the Plan) of the Company’s common stock on the date of the
grant.  Twenty five percent (25%) of the shares shall vest on the first (1st)
anniversary of the Commencement Date, and six and one quarter percent (6.25%) of
the shares shall vest on the last day of each successive three-month period
thereafter, provided that you remain employed by the Company on the vesting
date, except as otherwise set forth herein or in the stock option agreement. 
The option described is intended as an inducement grant pursuant to the
parameters set forth in Nasdaq Rule 563(c )(4), which, in this case, provides an
exception to the stockholder approval requirements for the grant of
non-qualified stock options outside the Plan.  The option shall be evidenced in
writing by a stock option agreement, and subject to terms and conditions

 

--------------------------------------------------------------------------------


 

substantially similar to the Plan and the Company’s standard form of stock
option agreement.  The stock option agreement shall expire ten (10) years from
the date of grant except as otherwise provided herein or in the stock option
agreement.

 

You will also be granted Seventy Five Thousand (75,000) shares of the Company’s
common stock.  These restricted shares shall be subject to the following vesting
schedule:  50% vest on the second anniversary of your hire date and the
remainder on the third anniversary of your hire date.  The shares to be issued
are intended as an inducement grant pursuant to the parameters set forth in
Nasdaq Rule 5635(c)(4), which, in this case, provides an exception to the
stockholder approval requirements for the grant of equity outside the Plan.  The
issuance of shares shall be evidenced in writing by a restricted stock
agreement, and subject to terms and conditions substantially similar to the Plan
and the Company’s standard form of restricted stock agreement.

 

5.                                      Severance and Change of Control:  Please
refer to the document included with this offer of employment entitled Severance
and Change of Control Agreement, a copy of which is attached hereto as
Exhibit B.

 

6.                                      Benefits:  As a full-time employee, you
will be eligible to participate in certain Company-sponsored benefit plans to
the same extent as, and subject to the same terms, conditions and limitations
applicable to other employees of the Company of similar rank and tenure.  All
benefits may be changed or modified from time to time at the Company’s sole
discretion.

 

7.                                      Employment Period:  Your employment with
the Company will be at-will, meaning that you will not be obligated to remain
employed by the Company for any specified period of time; likewise, the Company
will not be obligated to continue your employment for any specific period and
may terminate your employment at any time, with or without cause.

 

8.                                      Contingencies:  Our employment offer to
you is contingent upon (1) your execution of the standard form of
Non-Competition, Confidentiality and Inventions Agreement (a copy of which is
attached hereto as Exhibit A); (2) your ability, as required under federal law,
to establish your employment eligibility as a U.S. citizen, a lawful permanent
resident of the U.S. or an individual specifically authorized for employment by
the Immigration and Naturalization Service; and (3) completion of a satisfactory
background check.  If any of the foregoing conditions are not met, this
employment offer shall be null and void.

 

9.                                      Jurisdiction and Waiver:  In the case of
any dispute, this offer of employment shall be interpreted under the laws of the
Commonwealth of Massachusetts.  By accepting this offer of employment, you agree
that any action, demand, claim or counterclaim in connection with any aspect of
your employment with the Company or any separation of employment (whether
voluntary or involuntary) from the Company, shall be resolved in a court of
competent jurisdiction in Massachusetts by a judge alone, and you knowingly
waive and forever renounce your right to a trial before a civil jury; provided,
however, that any claims related to the terms of the Severance and Change of
Control Agreement shall be resolved in the arbitration forum specified in that
agreement.

 

2

--------------------------------------------------------------------------------


 

10.                               Orientation:  On your first day of employment,
please arrive at 45 Hartwell Avenue at 8:30 am for benefits enrollment with
Human Resources.

 

Marc, we are very enthusiastic and looking forward to your joining us as a Synta
Pharmaceuticals employee.  Please indicate your acceptance of the foregoing by
signing one enclosed copy of this letter and returning it to Art McMahon by no
later than December 1, 2014.  After that date, this offer will lapse.  If you
need additional time to respond to this offer, please let us know immediately.

 

Sincerely,

 

 

 

 

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

 

/s/ Anne Whitaker

 

 

 

Anne Whitaker

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Agreed to and accepted:

 

 

 

 

 

 

 

 

Name:

/s/ Marc Schneebaum

 

Date:

November 24, 2014

 

Marc Schneebaum

 

 

 

 

3

--------------------------------------------------------------------------------